ACCEPTED
                                                                                                                                                                                     14-15-00101-CV
                                                                                                                                                              FOURTEENTH    2/3/2015
                                                                                                                                                                                  COURT2:14:55 PM
                                                                                                                                                                                               PM
                                                                                                                                                                                           OF APPEALS
                                                                                                                                                     Chris Daniel -- District ClerkHOUSTON,County
                                                                                                                                                                                    Harris County
                                                                                                                                                                                                TEXAS
                                                                                                                                                                          Envelope
                                                                                                                                                                          Envelope        4002919
                                                                                                                                                                                     No. 4002919
                                                                                                                                                                                 2/5/2015  5:22:22 PM
                                                                                                                                                                         By: Phyllis  Washington PRINE
                                                                                                                                                                                      Washington
                                                                                                                                                                                CHRISTOPHER
                                                                                                                                                                     Filed: 2/3/2015 2:14:55 PMPM
                                                                                                                                                                                               CLERK

                                             CAUSE NO. 2012-45412
IMMOBILIERE JEUNESS                                                                                                             IN   THE DISTRICT COURT
ESTABLISSEMENT                                                                                                                                           FILED IN
                                                                                                                                                  14th COURT OF APPEALS
         Plaintzﬂ                                                                                                                                    HOUSTON, TEXAS
                                                                                                                                                   2/5/2015 5:22:22 PM
V.                                                                                                                              OF HARRIS         COUNTY,
                                                                                                                                                  CHRISTOPHER TEXAS
                                                                                                                                                                  A. PRINE
                                                                                                                                                           Clerk
RICARDO G. CEDILLO, individually,                              <05€a0Jf-O90(7JC-02




JASON C. ZEHNER, individually,
RUSSELL DAVIS, individually,
DAVIS, CEDILLO & MENDOZA, INC.,
AMEGY BANK NATIONAL ASSOCIATION,
and STEPHEN J PRITCHARD
                    .



         Defendants                                                                                                             215'“    JUDICIAL DISTRICT


                            DEFENDANTS’ NOTICE OF APPEAL
         Appellants Ricardo G. Cedillo, Jason C. Zehner,                                                                   J.   Russell Davis, and Davis, Cedillo             &
Mendoza, Inc.~who were Defendants                    in the above-styled                                                          and numbered cause, Immobiliere

Jeuness Establissement      v.    Cedillo, et al.,   No. 2012-45412,                                                            in the   215m   Judicial District Court       of

Harris County,     Texas—hereby give notice that they                                                                  desire to appeal, to the Fourteenth Court of

Appeals of Texas, (1) the Order Denying Motion to Compel Arbitration signed in this case on

January 15, 2015, and (2) the         Amended Order on Modiﬁcation                                                                    to   Compel   Arbitration signed in

this case     on February    2,    2015. This appeal, which                                                               is    from an interlocutory order,             is   an

accelerated appeal;     however      it is   not a parental-termination case or a child—protection case as

deﬁned   in   Texas Rule of Appellate Procedure 28.4. See TEX. R. APP. P. 25.l(d)(6).

         As required by the Local Rules          Relating to Assignment of Related Cases to and between

the First   and Fourteenth Courts of Appeals, counsel                                                                  certifies that the       following related original

proceeding has been previously ﬁled in the Fourteenth Court of Appeals related to this appeal: In

re   Immobiliere Jeuness Establissement,                 No.   l4—l3—00771-CV, original proceeding, on
mandamus from the 215th District Court of Harris County, Texas, No. 2012-45412. See   14th Tex.

App. (Houston), Loc. R.   1.4.




                                                  Respectfully submitted:

                                                  VINSON & ELKINS       LLP
                                                 /s/ Stacey Neumann     Vu
                                                  Harry M. Reasoner
                                                  Texas Bar No. 16642000
                                                  Patrick   W. Mizell
                                                  Texas Bar No. 14233980
                                                  Stacey N. Vu
                                                  Texas Bar No. 24047047
                                                  David C. Currie
                                                  Texas Bar No. 24084240
                                                  Nicholas N. Shum
                                                  Texas Bar No. 24075072
                                                  1001 Fannin Street, Suite 2500
                                                  Houston, Texas 77002-6760
                                                  Telephone: 713.758.2358
                                                  Facsimile: 713.615.5173
                                                  E-Mail hreasoner@velaw.com
                                                            :




                                                 Attorneys for Defendants
                                                 Ricardo G. Cedillo, Jason C. Zehner,
                                                 ./. Russell Davis, and Davis, Cedillo &
                                                  Mendoza,      Inc.
                                 CERTIFICATE OF SERVICE
         Ihereby certify that a true and correct copy of the foregoin§ instrument has been served
in   accordance with the Texas Rules of Civil Procedure, on this 3‘ day of February, 2015, via
electronic service:

         THE KASSAB LAW FIRM
         Lance Christopher Kassab
         1420 Alabama
         Houston, Texas 77004
         Telephone: 713.522.7400
         E-Mail: lck@texaslegalma1practice.com
                Attorneys for Plaintzﬂ

         CASSEB & CASSEB
         R. Michael Casseb
         1475 Frost Bank Tower
         100    W. Houston St.
         San Antonio, Texas 78205
         Telephone: 210.226.9793
         E—Mai1: 1rnc_law@sbcglobal.net
                Attorneys for Defendant Steven J Pritchard

         MUNSCH, HARDT, KOPF & HARR, P.C.
         Fred Wahrlich
         700 Louisiana St., Suite 4600
         Houston, Texas 77002
         Telephone: 713.222.1469
         E—Mai1: fwahr1ich@munsch.com
                Attorneys for Defendant Amegy Bank National Association




                                                     _/s/ Stacey Neumann   Vu
                                                     Stacey Neumann   Vu




US 3272647v.1
        Local Rule Notice of and Assignment of Related Case                          in   Appeals
                            [samp|e;   file   as part of notice of appeal]
        As required by the Local Rules Relating                 to   Assignment     of Related   Cases
to   and Transfers of Related Cases between the                      First   and Fourteenth Courts of
Appeals,        I   certify that the following related       appeal or original proceeding has
been previously          filed in either   the First or Fourteenth Court of Appeals:



        G           None


        X           Caption:                       In re Immobiliere Jeuness Establissement



                    Trial court

                    case number:                   2012-45412



                    Appellate court

                    case number:                   14-13-00771-CV


                                           /s/ Stacey   Neumann Vu
                                              [Signature of certifying attorney or pro se party]


                                           Februgy 3, 2015
                                           [Date]


Note:    See        Local Rules for the definitions of “underlying case,” “related,” and

“previously filed.”




US 3272782v.1